 Case 4:19-cv-04131-LLP Document 21 Filed 06/14/21 Page 1 of 7 PageID #: 108



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA
                                   SOUTHERN DIVISION


 ABDULLAHI HASSAN,                                               4:19-CV-4131-LLP


                      Plaintiff,
        vs.                                       MEMORANDUM OPINION AND ORDER
                                                   GRANTING MOTION FOR SUMMARY
 SANFORD MEDICAL CENTER,                                    JUDGMENT

                      Defendant.




       Pending before the Court is a Motion for Summary Judgment filed by Defendant Sanford
Medical Center. (Doc. 17). For the following reasons, Sanford's Motion for Summary Judgment
is granted.

                                      BACKGROUND


       A. Facts


       Plaintiff Abdullahi Hassan ("Hassan") was employed by Sanford Medical Center from
May 16, 2012,until March 19,2018. (Doc. 19,f 1). On March 19, 2018,Sanford Medical Center
("Sanford") terminated Hassan's employment. (Doc. 19,f 2). At the time of his termination,
Hassan was employed as a Logistics Technician within the Supply Chain Management department.
(Doc. 19,i 3). Hassan is a black male from Somalia. (Doc. 19,f 4).

       On October 24, 2017, Sanford hired Ron Wallenberg as a logistics technician within the
Supply Chain Management department. (Doc. 19,f 5). Wallenberg was Hassan's co-worker.
(Doc. 19,f 5). In February 2018, Lacy Jenkins with Sanford met with Wallenberg and Hassan
regarding a negative comment that Wallenberg said about Hassan's culture and Jenkins set
expectations of the two of them working together and communicating professionally and
respectfully about work. (Docs. 18-2; 18-6).

        On March 15, 2018, Hassan and Wallenberg engaged in a verbal argument that escalated
to a physical fight on Sanford premises. (Doc. 19,f 6). The fight occurred on Sanford property
in the presence of two other Sanford employees. (Doc. 19,^ 7).
 Case 4:19-cv-04131-LLP Document 21 Filed 06/14/21 Page 2 of 7 PageID #: 109



       On the same day of the altercation. Patsy Kramer from Sanford Human Resources
interviewed two employees that witnessed the fight and on March 16, 2015, Patsy Kramer
interviewed Hassan and Wallenherg. (Doe. 19, H 8, 9). Both witnesses reported that the fight
started because Wallenberg was upset that Hassan offered to help with work that Wallenberg
claimed he already performed. (Docs. 19,^ 10; 18-5). Both witnesses reported that in response
to Hassan's inquiry, Wallenherg swore at Hassan and asserted that he was not a "liar." (Doc. 18-
5). The verbal altercation escalated into a physical altercation between Hassan and Wallenherg.
Hassan and Wallenherg provided conflicting reports as to who instigated the physical altercation,
but both admitted that there was physical contact between the two. (Doc. 19, ^ 9). In Patsy
Kramer's interview notes, neither of the witnesses reported knowing who instigated the physical
altercation, hut both witnesses reported that Hassan and Wallenberg were "pushing and shoving"
each other. (Doc. 19, f 8; 18-5). One witness reported that the employees were "entangled,"
"grappling," and "ended up on the floor." (Doc. 19, f 8). A co-worker separated Hassan and
Wallenberg and told Wallenberg to "go cool down." (Doc. 18-5). Hassan then went to lunch with
his two eo-workers who witnessed Hassan's altercation with Wallenberg. (Doc. 18-5).

       One witness reported to Human Resources that it had been stressful with Wallenherg there
and that he had complained to her about almost everybody and that he takes everything "personal."
(Doc. 18-5). The witness reported that Wallenberg told her that he would "kick [Hassan's] ass"
and that Wallenberg "made mean comments about him (Abdul which included) their culture they
don't treat their wives well,[and that][h]e doesn't like how they talk in his (Abdul's) language."
(Doc. 18-5). This witness had not previously shared these incidents with management and there
is no evidence that management was otherwise aware of these comments. (Doc. 18-5).

       Sanford has a Workplace Violence & Bullying Policy that prohibits any workplace
violence, including physical assault and physical restraint or confinement, and further provides
that "acts of violence or bullying will not be tolerated." (Doc. 19,H 11). The Workplace Violence
Policy defines "workplace violence" as "any act of aggression in which a person(s) seeks to hurt
or intimidate another" including "physical assault, emotional or, verbal abuse or threatening,
coercive or harassing behaviors." (Doc. 18-8). The Workplace Violence Policy provides that
reports of employee-involved violence will he investigated by Human Resources and that this
"may include corrective action up to and including termination for any employee who engages in
 Case 4:19-cv-04131-LLP Document 21 Filed 06/14/21 Page 3 of 7 PageID #: 110



a violent act or bullying." (Doc. 18-8). At the time of his physical altercation with Wallenberg,
Hassan was aware of Sanford's Workplace Violence Policy. (Doc. 19,^ 16). Prior to the physical
altercation with Wallenberg, and as part of his employment at Sanford, Hassan completed
Workplace Violence Prevention training on at least three occasions in 2012,2013,and 2014. (Doc.
19,117).

       Sanford has a Disruptive Conduct or Behavior Policy that outlines the process for
addressing disruptive and/or inappropriate behavior. (Doc. 19,f 12). The Disruptive Conduct or
Behavior Policy provides that "employees are responsible for ensuring the workplace is free of
disruptive and inappropriate behavior that can negatively affect the work environment." (Doc. 18-
9). The Policy provides that a complaint involving disruptive behavior by an employee will be
dealt with according to the Discipline Policy," hut that disruptive and inappropriate behaviors that
may result in termination without prior disciplinary action include, but are not limited to:
"threatening, abusive, retaliatory, or unprofessional language; degrading or demeaning comments;
profanity or similarly offensive language; inappropriate physical contact with another individual
that is interpreted by that individual as threatening or intimidating; an expression of intent to cause
physical harm; throwing of objects." (Doc. 18-9). The Discipline Policy provides that an
employee may be terminated without prior corrective action for serious misconduct, including
"violent or threatening behavior toward employees." (Doc. 19,f 15).

        Following the investigation into the incident.Patsy Kramer sent out an email to operational
leaders and human resources leaders summarizing the situation. The e-mail stated:

        Due to the fact that both engaged in this physical altercation and while they both
        indicated they were defending themselves they had to be separated to end it, we are
        requesting termination for both employees.
(Doc. 19,f 18). Sanford's Director of Human Resources, Vice President of Human Resources,
and Senior Director of Human Resources responded, noting their approval of the request, advising
that "there is not a lot of tolerance for this type of behavior" and that termination for a physical
altercation is "consistent with past similar situations." (Doc. 19,f 19). The decision to terminate
Hassan and Wallenberg's employment was a collaborative decision based upon inputfrom Human
Resources and the operational vice president and senior director of supply chain operations. (Doc.
19,^20).
 Case 4:19-cv-04131-LLP Document 21 Filed 06/14/21 Page 4 of 7 PageID #: 111



       Both Hassan and Wallenberg were terminated on March 19, 2018. (Doc. 19,% 21). Their
termination paperwork,signed by each respectively, stated that they were each terminated because
of their involvement in a physical altercation with a co-worker in violation of Sanford's Disruptive
Conduct and Behavior Policy. (Doc. 19,f 24-28).

       B. Procedural History

       On or around March 5,2019, Hassan filed a Charge of Discrimination ("the Charge") with
the Equal Employment Opportunity Commission alleging that Sanford failed to address reports he
made about incidents of racism that he experienced during the course of his employment with
Sanford. (Doc. 1). On July 26, 2019, Hassan filed apro        complaint against Sanford. (Doc. 1).
Hassan also filed a motion to proceed in forma pauperis. (Doc. 2).

       The Court granted Hassan's motion to proceed in forma pauperis. The Court found that
Hassan was financially eligible to proceed in forma pauperis under 28 U.S.C. § 1915(a). In
screening Hassan's complaint under 28 U.S.C. § 1915(e)(2)(B), the Court concluded that Hassan
had stated a claim for hostile work environment under Title VII of the Civil Rights Act.

        During discovery, Hassan did not respond to Sanford's interrogatories. (Doc. 18,^ 5). On
April 30, 2021, Sanford filed a Motion for Summary Judgment and accompanying statement of
material facts. Hassan's response to Sanford's motion was due on May 21, 2021. To-date, no
response by Hassan has been received by the Court. A jury trial in this matter is scheduled to
begin on September 21, 2021. (Doc. 16).

                                      LEGAL STANDARD


        Summary judgment is appropriate if the movant"shows that there is no genuine dispute as
to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.
56(a). To meet this burden, the moving party must identify those portions of the record which
demonstrate the absence of a genuine issue of material fact, or must show that the nonmoving party
has failed to present evidence to support an element of the nonmovant's case on which it bears the
ultimate burden of proof. Celotex Corp. v. Catrett, All U.S. 317, 322-23(1986).
       Once the moving party has met this burden,"[t]he nonmoving party may not 'rest on mere
allegations or denials, but must demonstrate on the record the existence of specific facts which
create a genuine issue for trial.'" Mos'/ey v. City of Northwoods, Mo., 415 F.3d 908, 910 (8th
 Case 4:19-cv-04131-LLP Document 21 Filed 06/14/21 Page 5 of 7 PageID #: 112



Cir.2005){cpo\m.g Krenik v. Cty. of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995)). "[T]he mere
existence of some alleged factual dispute between the parties is not sufficient by itself to deny
summary judgment. . . . Instead, the dispute must be outcome determinative under prevailing
law." Id. at 910-11 (quoting Get Away Club, Inc. v. Coleman,969 F.2d 664,666(8th Cir. 1992)).
In ruling on a motion for summary judgment, the facts, and inferences drawn from those facts, are
"viewed in the light most favorable to the party opposing the motion" for summary
judgment. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587
(1986)(citation omitted).
       Rule 7.I.B. of the Civil Local Rules of Practice provides that "[o]n or before 21 calendar
days after service of a motion and brief, unless otherwise specifically ordered by the court, all
opposing parties must service and file a responsive brief containing opposing legal arguments and
authorities in support thereof." Sanford's Motion for Summary Judgment was filed on April 30,
2021,(Doe. 17), and under Local Rule 7.LB., Hassan's responsive brief was due on May 21,2021.
To-date, Hassan has not made any filings or communicated with the Court in any way.
Accordingly, Sanford will be entitled to summary judgment if the facts presented in Sanford's
statement of material facts and the inferences drawn from those facts, viewed in the light most
favorable to Hassan, show that Sanford is entitled to judgment as a matter of law.

                                         DISCUSSION


        Under Title VII of the Civil Rights Act of 1964, an "employer" is prohibited from
discriminating against "any individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual's race, color, religion, sex, or national
origin." 42 U.S.C. § 2000e-2(a)(l). Racial discrimination that creates a hostile or abusive work
environment is a violation of Title VII. See Gipson v. KAS Snacktime Co., 171 F.3d 574,578(8th
Cir. 1999). A hostile work environment arises when racial discrimination has the purpose or effect
of unreasonably interfering with an individual's work performance or creating an intimidating,
hostile, or offensive working environment. See Vajdl v. Mesabi Academy ofKidsPeace. Inc., 484
F.3d 546, 550 (8th Cir. 2007) (citation omitted). To establish a prima facie hostile work
environment claim, a plaintiff must show: 1)that he belonged to a protected group; 2)that he was
subjected to unwelcome harassment; 3) that the harassment was based on race; 4)that it affected
a term, condition, or privilege of employment; and 5) that the employer knew or should have
  Case 4:19-cv-04131-LLP Document 21 Filed 06/14/21 Page 6 of 7 PageID #: 113



known of the harassment and failed to take prompt and effective remedial action. See Alagna v.
Smithville R-II Sch. Dist., 324 F.3d 975, 979 (8th Cir. 2003); see also Gipson, 171 F.3d at 578
(stating that the same standards are generally used to evaluate claims of hostile work environment
based upon sexual harassment and racial harassment). "[SJummary judgment should be granted
in employment discrimination cases only if the evidence could not support any reasonable
inference of discrimination." Elnashar v. Speedway SuperAmerica, LLC, 484 F.3d 1046, 1055
(8th Cir. 2007).

       Sanford concedes that Hassan, because of his race, is a member of a protected group and
based on the record before it, the Court finds that prior to the physical altercation on May 15,2018,
he was subject to unwelcome harassment by Wallenberg. In February 2018, it appears that
Wallenberg made a negative comment about Hassan's culture. (Docs. 18-2; 18-6). However,this
incident was addressed by management. Lacy Jenkins with Sanford met with Wallenberg and
Hassan and set expectations of the two of them working together and communicating
professionally and respectfully about work. (Doc. 18-6). There is no other evidence in the record
showing that Sanford either knew or should have known of any other comments made by
Wallenberg on the basis of Hassan's race during the course of Hassan's employment with Sanford.

       "To support a cause of action [for hostile work environment], conduct must be extreme and
not merely rude or unpleasant to affect the terms and conditions of employment." Meriwether v.
Caraustar Packaging Co., 326 F.3d 990, 993 (8th Cir. 2003) (internal quotation and citation
omitted). A plaintiff must show that the harassment was "so intimidating, offensive, or hostile that
it poisoned the work environment." Tuggle v. Mangan, 348 F.3d 714, 720 (8th Cir. 2003).
'"[SJimple teasing, offhand comments, and isolated incidents (unless extremely serious) will not
amount to discriminatory changes in the terms and conditions of employment." Faragher v. City
ofBoca Raton, 524 U.S. 775,778(1998)(internal citation and quotation omitted). Similarly, for
racial harassment to be sufficiently severe or pervasive to create a hostile working environment
"[mjore than a few isolated incidents are required." Kimzey v. Wal-Mart Stores, Inc., 107 F.3d
568, 573(8th Cir. 1997)(citing Heritor Sav. Bank v. Vinson, All U.S. 57,67(1986)).

        Hassan was employed by Sanford Medical Center from May 16, 2012 until March 19,
2018, and the Court finds that a single incidence during this time of receiving derogatory remarks
 Case 4:19-cv-04131-LLP Document 21 Filed 06/14/21 Page 7 of 7 PageID #: 114



regarding Hassan's culture is insufficient to establish a prima facie case for hostile work
environment. In addition, the evidence shows that Sanford took remedial action after this incident.

       In addition, the Court finds that there is no evidence that Hassan's termination was on the
basis of his race. Although it is unclear who started the altercation on May 15, 2019, both parties
and witnesses agree that the Hassan and Wallenberg were shoving and pushing each other and
were grappling, with at least one party ending up on the floor. Hassan and Wallenberg had to be
separated by a fellow co-worker. Sanford interviewed the two witnesses to the incident on the day
of the incident and interviewed Hassan and Wallenberg the next day. Both Hassan and Wallenberg
were suspended and then terminated. The email correspondence among management at Sanford
indicates that termination was on account of the physical altercation and Hassan and Wallenberg's
termination paperwork, signed by each of them, indicated that they were terminated for violating
Sanford's policy on Disruptive and Inappropriate Behaviors. The Court finds that based on the
evidence in the record, no reasonable juror could conclude that discrimination was a motivating
factor in Hassan's termination. See Grijfith v. City of Des Moines, 387 F.3d 733, 735 (8th Cir.
2004)("At the summary judgment stage, the issue is whether the plaintiff has sufficient evidence
that unlawful discrimination was a motivating factor in the defendant's adverse employment
action.").

        Accordingly, it is hereby ORDERED that Sanford's Motion for Summary Judgment(Doc.
17) is GRANTED.

             Dated this »* "dav of June, 2021.




                                              BY THE COURT:



                                              \kiMui, U
                                              .awrence L. Piersol
                                                                 iPtUA^cm^

ATTEST:                                       United States District Judge
MATTHEW W.THELEN,CLERK
